By the Court.
As this bill of exceptions presents the case to us, there was no evidence that the wife was living apart from her husband under such circumstances as gave her implied authority to bind him by a contract for necessaries. Raynes v. Bennett, 114 Mass. 424, 428. - Exceptions sustained.
Memorandum.
On the sixteenth day of January, 1882, Mr. Justice Morton was appointed Chief Justice, in place of Chief Justice Gray, resigned, and took his seat on the bench as such on the seventeenth day of January, at the term of the court then held at Boston in the county of Suffolk.